People v Goods (2014 NY Slip Op 06568)
People v Goods
2014 NY Slip Op 06568
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-11031

[*1]The People of State of New York, etc., respondent,
vRobert Goods, appellant.
John F. Ryan, White Plains, N.Y. (Venessa Melly of counsel), for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Jennifer Spencer, Steven A. Bender, and Richard Longworth Hecht of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Westchester County (Molea, J.), entered October 29, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The People established, by clear and convincing evidence, that the defendant had previously been convicted of a felony sex crime. Therefore, he was presumptively a level three sex offender pursuant to an automatic override addressing prior felony convictions for sex crimes (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 3-4 [2006]; People v Barfield, 115 AD3d 835, 835; People v Manson, 111 AD3d 688, 688; People v Henry, 107 AD3d 678, 679). Further, the Supreme Court properly concluded that the defendant failed to establish, by a preponderance of the evidence, any ground for a downward departure from his presumptive risk level (see People v Nethercott, 119 AD3d 918; People v Rosen, 117 AD3d 927, 927; People v Wyatt, 89 AD3d 112, 128; see also People v Manson, 111 AD3d at 689).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court